MORROW, P. J.
Burglary is the offense; penalty assessed at confinement in the penitentiary for two years.
The evidence heard before the trial court is n-ot here. In the motion for new trial are a number of criticisms of the rulings of the trial court. None of the complaints are supported by bills of exception, and none of them are available for review without bills of exception. Moreover, this court would not be able to appraise the complaints of the procedure in the absence of knowledge of the facts which were in evidence. We find in the record nothing presented for review which would justify or authbrize a reversal of the judgment.
It is therefore affirmed.